In overruling this motion we do not wish to be understood, by what we said in our original opinion, as holding that an appellant, who has not objected to charges submitting an issue to a jury, cannot on appeal question the sufficiency of the evidence to sustain the verdict against him on the issue. We held that in such case an appellant would not be heard to say that the "uncontradicted" evidence was against it; i. e., that not only was there no evidence authorizing the submission of the issue to the jury, but the "uncontroverted" evidence was the other way. These were the questions we were called upon to decide by plaintiff in error's propositions, and the questions in mind while adverting to plaintiff in error's failure to object to the court's charge. See T. P. Ry. v. Raney, 86 Tex. 363, 25 S.W. 11; T.  P. Ry. v. Corn, 110 S.W. 485.
Motion overruled.
 *Page 103